DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-13 are pending.

Election/Restrictions
Applicant's election with traverse of invention I, claims 1-7 in the reply filed on April 26, 2022 is acknowledged.  In addition, applicants amended claims 8-13 to directly or indirectly depend from claim 1 respectively by changing the preamble thereof to "The method for recovering CO2 in the Rectisol process of claim ... " as presented in the Amendments to the Claim/Claims List filed 04/26/2022.
In response, since claims 8-13 have been amended to directly or indirectly depend from claim 1, claims 8-13 are considered to be dependent claims of claim 1. Claims 1-13 are pending, and claims 1-13 are examined herein.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claims 1, 3, 4 and 5 are objected to because of the following informalities: 
Claim 1 recites the limitation “outputing” in lines 4, 6 and 9 which appears to be a misspelling of “outputting”.
Claim 1 recites the limitation “desorbed gas obtained after the heat exchange flash distillation treatment as a product gas;” in line 7.  It is respectfully suggested to amend the limitation as “desorbed gas obtained after the heat exchange flash distillation treatment as a product gas; and”.
Claim 3 recites the limitation “the sulfur-containing methanol liquid” in line 3. It is respectfully suggested to amend the limitation as “the CO2-rich sulfur-containing methanol liquid” for consistent recitation of claim limitation. 
Claim 4 recites the limitation “the sulfur-free methanol liquid” in lines 2-5. It is respectfully suggested to amend the limitation as “the CO2-rich sulfur-containing methanol liquid” for consistent recitation of claim limitation. 
Claim 5 recites the limitations “the sulfur-containing methanol liquid” and “the sulfur-free methanol liquid” in lines 3-4. It is respectfully suggested to amend the limitation as “the CO2-rich sulfur-containing methanol liquid” and as “the CO2-rich sulfur-free methanol liquid” for consistent recitation of claim limitations. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (CN103756734A, all citations from the attached English translation document, hereinafter “Xu”).
In regard to claim 1, Xu discloses a method for recovering CO2 in the Rectisol process (page 1, Abstract; page 2, Background technology), wherein the method comprises (page 3, see the Embodiment section; also see the process scheme in Figure 1 of the original Chinese document, all numerical referrals from the Figure 1):
(i) providing liquid methanol stream (top liquid stream provided to the tower 4, Fig. 1) to a first desorption tower (4, Fig. 1), and performing reduced-pressure flash distillation treatment on a CO2-rich methanol liquid in the first desorption tower (4, Fig. 1), and outputting CO2 desorbed gas obtained after the reduced-pressure flash distillation treatment as a product gas (top gas flow output from the first desorption tower (4, Fig. 1)); 
(ii) providing a first methanol treatment liquid from the first desorption tower (4, Fig. 1) and heat-exchanging the first methanol treatment liquid in a first heat exchanger (6, Fig. 1), and performing heat exchange flash distillation treatment in a second desorption tower (5, Fig. 1) on a first methanol treatment liquid obtained after the reduced-pressure flash distillation treatment, and outputing the CO2 desorbed gas obtained after the heat exchange flash distillation treatment as a product gas (top gas flow output from the first desorption tower (4, Fig. 1)); and  
(iii) obtaining a second methanol treatment liquid from the second desorption tower (5, Fig. 1) (the bottom stream from the second desorption tower (5, Fig. 1)), and transport the second methanol treatment liquid to the bottom section of the first desorption tower (4, Fig. 1), thereafter, performing vacuum flash distillation treatment on the second methanol treatment liquid obtained after the heat exchange flash distillation treatment, and outputting the CO2 desorbed gas obtained after the vacuum flash distillation treatment as a product gas (top gas flow output from the first desorption tower (4, Fig. 1)).  

In regard to claim 2, Xu discloses the CO2-rich methanol liquid comprises a CO2-rich sulfur-free methanol liquid and a CO2-rich sulfur-containing methanol liquid (see the two separate streams entering to the first desorption tower (4, Fig. 1)), and the reduced-pressure flash distillation treatments are performed on the sulfur-free methanol liquid and the sulfur-containing methanol liquid respectively (page 3, Embodiment section; Figure 1 of the original Chinese document).

In regard to claim 5, Xu discloses heat exchange flash distillation treatment is performed, in a first heat exchanger (6, Fig. 1), on the first methanol treatment liquid obtained after the reduced-pressure flash distillation treatment on the sulfur-free methanol liquid and the sulfur-containing methanol liquid (see the two separate streams entering to the first desorption tower (4, Fig. 1)).

In regard to claims 8 and 9, Xu discloses a method/an apparatus for recovering CO2 in the Rectisol process (page 1, Abstract; page 2, Background technology), wherein the apparatus for recovering CO2 in the Rectisol process comprises (page 3, see the Embodiment section; also see the process scheme in Figure 1 of the original Chinese document, all numerical referrals from the Figure 1):
(i) a CO2 desorber (an integrated desorption tower comprising the upper section of the first desorption tower 4, Fig. 1 and the second desorption tower 5, Fig. 1) used for performing the reduced-pressure flash distillation treatment on the CO2-rich methanol liquid (top liquid stream provided to the tower 4, Fig. 1); 
(ii) a first heat exchanger (6, Fig. 1) communicated with the CO2 desorber (an integrated desorption tower comprising the upper portion of the first desorption tower 4, Fig. 1 and the second desorption tower 5, Fig. 1) for performing the heat exchange flash distillation treatment on the methanol liquid obtained after the reduced­pressure flash distillation treatment; and 
(iii) a vacuum desorption tank (bottom section of the first desorption tower (4, Fig. 1)), communicated with the CO2 desorber for performing the vacuum flash distillation treatment on the methanol liquid obtained after the heat exchange flash distillation treatment.
Xu discloses every limitation recited in claims 1, 2, 5, 8 and 9.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN103756734A, all citations from the attached English translation document, hereinafter “Xu”).
In regard to claims 3 and 4, Xu discloses the overall purposes of the method for recovering CO2 in the Rectisol process is to remove sour gases comprising CO2 and H2S (page 1, Abstract; page 2, Background technology). In addition, Xu discloses that, in the first Analytic Tower, with the mixed gas of nitrogen, on tower tray, rich methanol is carried out to air lift step by step from bottom to top, parse a large amount of CO2 gas and a small amount of H2S gas (page 2, 4th paragraph from the bottom). The teachings of Xu direct the H2S gas is removed by contacting the CO2 desorbed gas obtained by performing the reduced pressure flash distillation treatment on the sulfur-containing methanol liquid with the liquid methanol stream in the first desorption tower (4, Fig. 1). Since the H2S gas in the gas phase is removed by contacting the methanol liquid stream, the limitations recited in claims 3 and 4 are considered obvious over teachings of Xu.

In regard to claim 6, Xu discloses obtaining a second methanol treatment liquid from the second desorption tower (5, Fig. 1) (the bottom stream from the second desorption tower (5, Fig. 1)), and transport the second methanol treatment liquid to the bottom section of the first desorption tower (4, Fig. 1), thereafter, performing vacuum flash distillation treatment on the second methanol treatment liquid obtained after the heat exchange flash distillation treatment, and outputing the CO2 desorbed gas obtained after the vacuum flash distillation treatment as a product gas (top gas flow output from the first desorption tower (4, Fig. 1)).  The bottom section of the first desorption tower (4, Fig. 1) taught by Xu meets the recited “a vacuum desorption tank”. 
Xu does not explicitly the flash pressure of the vacuum desorption tank is controlled, so that the CO2 in the second methanol treatment liquid is fully desorbed.
However, since the goal of the process of Xu is for recovering CO2 in the Rectisol process (page 1, Abstract; page 2, Background technology), and the goal of performing vacuum flash distillation treatment on the second methanol treatment liquid obtained after the heat exchange flash distillation treatment is to further recover CO2 from the liquid methanol stream, the claimed method of the flash pressure of the vacuum desorption tank is controlled, so that the CO2 in the second methanol treatment liquid is fully desorbed would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize vacuum desorption tower activity and utility taking into consideration the operational parameters of the flash distillation operation (time, temperature, throughput), the geometry of the second desorption tower, the physical and chemical make-up of the methanol feedstock as well as the nature of the CO2 desorbed gas end-products. 

In regard to claim 7, Xu discloses the CO2 desorbed gas obtained after the vacuum flash distillation treatment, in the second desorption tower (5, Fig. 1), is output as a product gas after heat-exchanged treatment and being washed with the first methanol treatment liquid of the sulfur-free methanol liquid (the methanol liquid from the first desorption tower (4, Fig. 1)).

Claim Objections
Claims 10, 11, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as incorporating dependent claims 8 and 10 into an independent claim 1 as exemplified below.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 10, 11, 12 and 13.  The concept of a method for recovering CO2 in the Rectisol process, comprising:
performing reduced-pressure flash distillation treatment on a CO2-rich methanol liquid, and outputting CO2 desorbed gas obtained after the reduced-pressure flash distillation treatment as a product gas; 
performing heat exchange flash distillation treatment on a first methanol treatment liquid obtained after the reduced-pressure flash distillation treatment, and outputting the CO2 desorbed gas obtained after the heat exchange flash distillation treatment as a product gas; 
performing vacuum flash distillation treatment on a second methanol treatment liquid obtained after the heat exchange flash distillation treatment, and outputting the CO2 desorbed gas obtained after the vacuum flash distillation treatment as a product gas.
wherein a recovery system for implementing the method for recovering CO2 in the Rectisol process of is provided, the recovery system comprising:
a CO2 desorber used for performing the reduced-pressure flash distillation treatment on the CO2-rich methanol liquid; 
a first heat exchanger communicated with the CO2 desorber for performing the heat exchange flash distillation treatment on the methanol liquid obtained after the reduced­pressure flash distillation treatment; and 
a vacuum desorption tank communicated with the CO2 desorber for performing the vacuum flash distillation treatment on the methanol liquid obtained after the heat exchange flash distillation treatment,
wherein the CO2 desorber comprises an upper section, a middle section and a lower section;
the upper section of the CO2 desorber is used for performing the reduced-pressure flash distillation treatment on the sulfur-free methanol liquid in the CO2-rich methanol liquid; 
the middle section of the CO2 desorber is used for performing the reduced-pressure flash distillation treatment on the sulfur-containing methanol liquid in the CO2-rich methanol liquid; 
the liquid inlet end of the first heat exchanger is communicated with the lower part of the middle section of the CO2 desorber, and the liquid outlet end of the first heat exchanger is communicated with the upper part of the lower section of the CO2 desorber, is considered novel.
The cited prior arts, alone or in combination, do not teach or suggest a method for recovering CO2 in the Rectisol process by using a recovery system, wherein the recovery system comprising: (i) a CO2 desorber used for performing the reduced-pressure flash distillation treatment on the CO2-rich methanol liquid; (ii) a first heat exchanger communicated with the CO2 desorber for performing the heat exchange flash distillation treatment on the methanol liquid obtained after the reduced­pressure flash distillation treatment; and (iii) a vacuum desorption tank communicated with the CO2 desorber for performing the vacuum flash distillation treatment on the methanol liquid obtained after the heat exchange flash distillation treatment, wherein the CO2 desorber comprises an upper section, a middle section and a lower section; (1) the upper section of the CO2 desorber is used for performing the reduced-pressure flash distillation treatment on the sulfur-free methanol liquid in the CO2-rich methanol liquid; (2) the middle section of the CO2 desorber is used for performing the reduced-pressure flash distillation treatment on the sulfur-containing methanol liquid in the CO2-rich methanol liquid; and (3) the liquid inlet end of the first heat exchanger is communicated with the lower part of the middle section of the CO2 desorber, and the liquid outlet end of the first heat exchanger is communicated with the upper part of the lower section of the CO2 desorber, as recited in claims 1, 8 and 10 of claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772